Exhibit 10.1

 

CONSULTING AGREEMENT SECOND AMENDED ADDENDUM

 

 

This Consulting Agreement Second Amended Addendum is entered into effective as
of December 18, 2004, and is a supplement to, and modification of, that certain
Consulting Agreement (the “Original Agreement”) by and between F.Y.I.
Incorporated (n/k/a SOURCECORP, Incorporated) (the “Company”) and David
Lowenstein (“Consultant”), dated as of January 1, 2000.

 

1.             Fee Modification.  Effective December 18, 2004, in addition to
the fees contemplated by Section 2 of the Original Agreement, Consultant’s
hourly rate of $140.00 shall be increased to $180.00 per hour for services
Consultant performs at the request of, and on behalf of, the Company, subject to
the aggregate compensation limitation under the Original Agreement of $250,000
for any calendar year.  The proviso of Section 1 (which relates to activities
not subject to an hourly rate) of that certain Consulting Agreement Addendum
dated as of March 6, 2003 shall remain in effect.

 

2.             Governing Laws.  This Second Amended Addendum shall in all
respect be construed according to the laws of the State of Texas.

 

3.             Counterparts.  This Second Amended Addendum may be executed
simultaneously in two (2) or more counterparts, each of which shall be deemed an
original and all of which together shall constitute but one and the same
instrument.

 

4.             Effect of Second Amended Addendum.  Except as specifically
amended by this Second Amended Addendum, all provisions of the Original
Agreement (as amended by the Consulting Agreement Amended Addendum entered into
effective as of October 1, 2004) remain in full force and effect in accordance
with their express terms.

 

IN WITNESS WHEREOF, the parties hereto have executed this Second Amended
Addendum as of the day and year first above written.

 

SOURCECORP, Incorporated

CONSULTANT

(f/k/a F.Y.I. Incorporated)

 

 

 

 

 

By:

/s/ Thomas C. Walker

 

/s/ David Lowenstein

 

 

Thomas C. Walker

David Lowenstein

 

Chairman and Chief Development Officer

 

 

--------------------------------------------------------------------------------